 



Exhibit 10.1
ENDOLOGIX, INC.
2006 STOCK INCENTIVE PLAN
          The 2006 STOCK INCENTIVE PLAN (the “Plan”) is hereby established and
adopted this 31st day of March, 2006 (the “Effective Date”) by Endologix, Inc.,
a Delaware Corporation (the “Company”).
ARTICLE 1.
PURPOSES OF THE PLAN
          1.1 Purposes. The purposes of the Plan are (a) to enhance the
Company’s ability to attract and retain the services of qualified employees,
officers, directors, consultants and other service providers upon whose
judgment, initiative and efforts the successful conduct and development of the
Company’s business largely depends, and (b) to provide additional incentives to
such persons or entities to devote their utmost effort and skill to the
advancement and betterment of the Company, by providing them an opportunity to
participate in the ownership of the Company and thereby have an interest in the
success and increased value of the Company.
ARTICLE 2.
DEFINITIONS
          For purposes of this Plan, the following terms shall have the meanings
indicated:
          2.1 Administrator. “Administrator” means the Board or, if the Board
delegates responsibility for any matter to the Committee, the term Administrator
shall mean the Committee.
          2.2 Affiliated Company. “Affiliated Company” means:
                    (a) with respect to Incentive Options, any “parent
corporation” or “subsidiary corporation” of the Company, whether now existing or
hereafter created or acquired, as those terms are defined in Sections 424(e) and
424(f) of the Code, respectively; and
                    (b) with respect to Awards other than Incentive Options, any
entity described in paragraph (a) of this Section 2.2 above, plus any other
corporation, limited liability company (“LLC”), partnership or joint venture,
whether now existing or hereafter created or acquired, with respect to which the
Company beneficially owns more than fifty percent (50%) of: (1) the total
combined voting power of all outstanding voting securities or (2) the capital or
profits interests of an LLC, partnership or joint venture.
          2.3 Award. “Award” means an Option, a Restricted Stock award, a Stock
Appreciation Right award, a Dividend Equivalents award, a Stock Payment award or
a Restricted Stock Unit award granted to a Participant pursuant to the Plan.





--------------------------------------------------------------------------------



 



          2.4 Award Agreement. “Award Agreement” means a written or electronic
agreement entered into between the Company and a Participant setting forth the
terms and conditions of an Award granted to a Participant.
          2.5 Board. “Board” means the Board of Directors of the Company.
          2.6 Change in Control. “Change in Control” shall mean:
                    (a) The acquisition, directly or indirectly, in one
transaction or a series of related transactions, by any person or group (within
the meaning of Section 13(d)(3) of the Exchange Act) of the beneficial ownership
of securities of the Company possessing more than fifty percent (50%) of the
total combined voting power of all outstanding securities of the Company;
                    (b) A merger or consolidation in which the Company is not
the surviving entity, except for a transaction in which the holders of the
outstanding voting securities of the Company immediately prior to such merger or
consolidation hold as a result of holding Company securities prior to such
transaction, in the aggregate, securities possessing more than fifty percent
(50%) of the total combined voting power of all outstanding voting securities of
the surviving entity (or the parent of the surviving entity) immediately after
such merger or consolidation;
                    (c) A reverse merger in which the Company is the surviving
entity but in which the holders of the outstanding voting securities of the
Company immediately prior to such merger hold, in the aggregate, securities
possessing less than fifty percent (50%) of the total combined voting power of
all outstanding voting securities of the Company or of the acquiring entity
immediately after such merger;
                    (d) The sale, transfer or other disposition (in one
transaction or a series of related transactions) of all or substantially all of
the assets of the Company, except for a transaction in which the holders of the
outstanding voting securities of the Company immediately prior to such
transaction(s) receive as a distribution with respect to securities of the
Company, in the aggregate, securities possessing more than fifty percent (50%)
of the total combined voting power of all outstanding voting securities of the
acquiring entity immediately after such transaction(s); or
                    (e) The approval by the stockholders of a plan or proposal
for the liquidation or dissolution of the Company.
          2.7 Code. “Code” means the Internal Revenue Code of 1986, as amended
from time to time.
          2.8 Committee. “Committee” means a committee of two or more members of
the Board appointed to administer the Plan, as set forth in Section 10.1 hereof.
          2.9 Common Stock. “Common Stock” means the Common Stock of the
Company, subject to adjustment pursuant to Section 4.2 hereof.
          2.10 Covered Employee. “Covered Employee” means the Chief Executive
Officer of the Company (or the individual acting in a similar capacity) and the
four (4) other individuals that are the highest compensated executive officers
of the Company for the relevant taxable year for whom total compensation is
required to be reported to stockholders under the Exchange Act.

2



--------------------------------------------------------------------------------



 



          2.11 Disability. “Disability” means permanent and total disability as
defined in Section 22(e)(3) of the Code. The Administrator’s determination of a
Disability or the absence thereof shall be conclusive and binding on all
interested parties.
          2.12 Dividend Equivalent. “Dividend Equivalent” means a right to
receive payments equivalent to the amount of dividends paid by the Company to
holders of shares of Common Stock with respect to the number of Dividend
Equivalents held by the Participant. The Dividend Equivalent may provide for
payment in Common Stock or in cash, or a fixed combination of Common Stock or
cash, or the Administrator may reserve the right to determine the manner of
payment at the time the Dividend Equivalent is payable. Dividend Equivalents may
be granted only in connection with a grant of Restricted Stock Units and shall
be subject to the vesting conditions that govern Restricted Stock Units as set
forth in the applicable Restricted Stock Award Agreement.
          2.13 DRO. “DRO” means a domestic relations order as defined in the
Code or Title I of the Employee Retirement Income Security Act of 1974, as
amended, or the regulations thereunder.
          2.14 Effective Date. “Effective Date” means the date on which the Plan
was originally adopted by the Board, as set forth on the first page hereof.
          2.15 Exchange Act. “Exchange Act” means the Securities and Exchange
Act of 1934, as amended.
          2.16 Exercise Price. “Exercise Price” means the purchase price per
share of Common Stock payable upon exercise of an Option.
          2.17 Fair Market Value. “Fair Market Value” on any given date means
the value of one share of Common Stock, determined as follows:
                    (a) If the Common Stock is then listed or admitted to
trading on a Nasdaq market system or a stock exchange which reports closing sale
prices, the Fair Market Value shall be the closing sale price on the date of
valuation on such Nasdaq market system or principal stock exchange on which the
Common Stock is then listed or admitted to trading, or, if no closing sale price
is quoted on such day, then the Fair Market Value shall be the closing sale
price of the Common Stock on such Nasdaq market system or such exchange on the
next preceding day on which a closing sale price is reported.
                    (b) If the Common Stock is not then listed or admitted to
trading on a Nasdaq market system or a stock exchange which reports closing sale
prices, the Fair Market Value shall be the average of the closing bid and asked
prices of the Common Stock in the over-the-counter market on the date of
valuation.
                    (c) If neither (a) nor (b) is applicable as of the date of
valuation, then the Fair Market Value shall be determined by the Administrator
in good faith using any reasonable method of evaluation, which determination
shall be conclusive and binding on all interested parties.
          2.18 Incentive Option. “Incentive Option” means any Option designated
and qualified as an “incentive stock option” as defined in Section 422 of the
Code.
          2.19 Incentive Option Agreement. “Incentive Option Agreement” means an
Option Agreement with respect to an Incentive Option.

3



--------------------------------------------------------------------------------



 



          2.20 NASD Dealer. “NASD Dealer” means a broker-dealer that is a member
of the National Association of Securities Dealers, Inc.
          2.21 Non-Employee Director. “Non-Employee Director” shall have the
meaning given in Section 5.12 below.
          2.22 Nonqualified Option. “Nonqualified Option” means any Option that
is not an Incentive Option. To the extent that any Option designated as an
Incentive Option fails in whole or in part to qualify as an Incentive Option,
including, without limitation, for failure to meet the limitations applicable to
a 10% Stockholder or because it exceeds the annual limit provided for in
Section 5.7 below, it shall to that extent constitute a Nonqualified Option.
          2.23 Nonqualified Option Agreement. “Nonqualified Option Agreement”
means an Option Agreement with respect to a Nonqualified Option.
          2.24 Option. “Option” means any option to purchase Common Stock
granted pursuant to the Plan.
          2.25 Option Agreement. “Option Agreement” means the written agreement
entered into between the Company and the Optionee with respect to an Option
granted under the Plan.
          2.26 Optionee. “Optionee” means any Participant who holds an Option.
          2.27 Participant. “Participant” means an individual or entity that
holds an Option, Stock Appreciation Right, shares of Stock, Restricted Stock,
Restricted Stock Units, Stock Payment or Dividend Equivalents under the Plan.
          2.28 Performance Criteria. “Performance Criteria” means one or more of
the following as established by the Administrator, which may be stated as a
target percentage or dollar amount, a percentage increase over a base period
percentage or dollar amount or the occurrence of a specific event or events:
                    (a) Sales;
                    (b) Operating income;
                    (c) Pre-tax income;
                    (d) Earnings before interest, taxes, depreciation and
amortization;
                    (e) Earnings per share of Common Stock on a fully-diluted
basis;
                    (f) Consolidated net income of the Company divided by the
average consolidated common stockholders equity;
                    (g) Cash and cash equivalents derived from either (i) net
cash flow from operations, or (ii) net cash flow from operations, financings and
investing activities;
                    (h) Adjusted operating cash flow return on income;

4



--------------------------------------------------------------------------------



 



                    (i) Cost containment or reduction;
                    (j) The percentage increase in the market price of the
Common Stock over a stated period;
                    (k) Return on assets;
                    (l) New Company product introductions;
                    (m) Obtaining regulatory approvals for new or existing
products; and
                    (n) Individual business objectives.
          2.29 Purchase Price. “Purchase Price” means the purchase price payable
to purchase a share of Restricted Stock, or a Restricted Stock Unit, which, in
the sole discretion of the Administrator, may be zero (0), subject to
limitations under applicable law.
          2.30 Repurchase Right. “Repurchase Right” means the right of the
Company to repurchase either unvested shares of Restricted Stock pursuant to
Section 6.6 or to cancel unvested Restricted Stock Units pursuant to
Section 7.6.
          2.31 Restricted Stock. “Restricted Stock” means shares of Common Stock
issued pursuant to Article 6 hereof, subject to any restrictions and conditions
as are established pursuant to such Article 6.
          2.32 Restricted Stock Award. “Restricted Stock Award” means either the
issuance of Restricted Stock or the grant of Restricted Stock Units or Dividend
Equivalents under the Plan.
          2.33 Restricted Stock Award Agreement. “Restricted Stock Award
Agreement” means the written agreement entered into between the Company and a
Participant evidencing the issuance of Restricted Stock or the grant of
Restricted Stock Units or Dividend Equivalents under the Plan.
          2.34 Restricted Stock Unit. “Restricted Stock Unit” means the right to
receive one share of Common Stock issued pursuant to Article 7 hereof, subject
to any restrictions and conditions as are established pursuant to such
Article 7.
          2.35 Service Provider. “Service Provider” means a consultant or other
person or entity the Administrator authorizes to become a Participant in the
Plan and who provides services to (i) the Company, (ii) an Affiliated Company,
or (iii) any other business venture designated by the Administrator in which the
Company or an Affiliated Company has a significant ownership interest.
          2.36 Stock Appreciation Right. "Stock Appreciation Right” means a
contractual right granted to a Participant under Article 8 hereof entitling such
Participant to receive a payment representing the difference between the base
price per share of the right and the Fair Market Value of a share of Common
Stock, payable either in cash or in shares of the Company’s Common Stock, at
such time, and subject to such conditions, as are set forth in this Plan and the
applicable Stock Appreciation Rights Award agreement.

5



--------------------------------------------------------------------------------



 



          2.37 Stock Appreciation Rights Holder. “Stock Appreciation Rights
Holder” means any Participant who holds a Stock Appreciation Right.
          2.38 Stock Payment. “Stock Payment” means a payment in the form of
shares of Common Stock.
          2.39 10% Stockholder. “10% Stockholder” means a person who, as of a
relevant date, owns or is deemed to own (by reason of the attribution rules
applicable under Section 424(d) of the Code) stock possessing more than 10% of
the total combined voting power of all classes of stock of the Company or of an
Affiliated Company.
ARTICLE 3.
ELIGIBILITY
          3.1 Incentive Options. Only employees of the Company or of an
Affiliated Company (including members of the Board if they are employees of the
Company or of an Affiliated Company) are eligible to receive Incentive Options
under the Plan.
          3.2 Nonqualified Options, Stock Appreciation Rights, Stock Payments
and Restricted Stock Awards. Employees of the Company or of an Affiliated
Company, members of the Board (whether or not employed by the Company or an
Affiliated Company), and Service Providers are eligible to receive Nonqualified
Options, Stock Appreciation Rights, Stock Payments or Restricted Stock Awards
under the Plan.
          3.3 Section 162(m) Limitation. In no event shall any Participant be
granted Options or Stock Appreciation Rights in any one calendar year pursuant
to which the aggregate number of shares of Common Stock that may be acquired
thereunder exceeds 200,000 shares, subject to adjustment as to the number and
kind of shares pursuant to Section 4.2 hereof. Notwithstanding the foregoing, in
connection with his or her initial service to the Company, the aggregate number
of shares of Common Stock with respect to which Options or Stock Appreciation
Rights may be granted to any Participant shall not exceed 300,000 shares of
Common Stock during the calendar year which includes such individual’s initial
service to the Company. The foregoing limitations shall be applied on an
aggregate basis taking into account Awards granted to a Participant under the
Plan as well as awards of the same type granted to a Participant under any other
equity-based compensation plan of the Company or any Affiliated Company.
ARTICLE 4.
PLAN SHARES
          4.1 Shares Subject to the Plan.
                    (a) The number of shares of Common Stock that may be issued
pursuant to Awards under the Plan shall be the sum of: (i) 2,000,000 shares;
plus (ii) the number of shares of Common Stock remaining available for issuance
and not subject to awards granted under the Endologix, Inc. 1996 Stock Option /
Stock Issuance Plan (the “Existing Plan”) as of the Effective Date. The
foregoing shall be subject to adjustment as to the number and kind of shares
pursuant to

6



--------------------------------------------------------------------------------



 



Section 4.2 hereof. In the event that (a) all or any portion of any Option
granted under the Plan can no longer under any circumstances be exercised, or
(b) any shares of Common Stock subject to an Award Agreement are reacquired by
the Company, the shares of Common Stock allocable to the unexercised portion of
such Option or the shares so reacquired shall again be available for grant or
issuance under the Plan.
                    As of the Effective Date, there were 887,583 shares of
Common Stock available for issuance under the Existing Plan. Accordingly, the
maximum number of shares of Common Stock that could be issued pursuant to Awards
under the Plan is 2,887,583 shares of Common Stock, subject to adjustment as to
the number and kind of shares pursuant to Section 4.2 hereof.
                    (b) The maximum number of shares of Common Stock that may be
issued under the Plan as Incentive Options shall be 2,887,583 shares, subject to
adjustment as to the number and kind of shares pursuant to Section 4.2 hereof.
                    (c) The maximum number of shares of Common Stock that may be
issued as Restricted Stock, Stock Payment awards, or subject to Restricted Stock
Units shall be 500,000, subject to adjustment as to the number and kind of
shares pursuant to Section 4.2 hereof.
          4.2 Changes in Capital Structure. In the event that the outstanding
shares of Common Stock are hereafter increased or decreased or changed into or
exchanged for a different number or kind of shares or other securities of the
Company by reason of a recapitalization, stock split, reverse stock split,
reclassification, stock dividend, or other change in the capital structure of
the Company, then appropriate adjustments shall be made by the Administrator to
the aggregate number and kind of shares subject to this Plan, the number and
kind of shares and the price per share subject to outstanding Award Agreements
and the limit on the number of shares under Section 3.3, all in order to
preserve, as nearly as practical, but not to increase, the benefits to
Participants.
ARTICLE 5.
OPTIONS
          5.1 Grant of Stock Options. The Administrator shall have the right to
grant, pursuant to this Plan, Options subject to such terms, restrictions and
conditions as the Administrator may determine at the time of grant. Such
conditions may include, but are not limited to, continued employment or the
achievement of specified performance goals or objectives established by the
Administrator with respect to one or more Performance Criteria.
          5.2 Option Agreements. Each Option granted pursuant to this Plan shall
be evidenced by an Option Agreement which shall specify the number of shares
subject thereto, vesting provisions relating to such Option, the Exercise Price
per share, and whether the Option is an Incentive Option or Nonqualified Option.
As soon as is practical following the grant of an Option, an Option Agreement
shall be duly executed and delivered by or on behalf of the Company to the
Optionee to whom such Option was granted. Each Option Agreement shall be in such
form and contain such additional terms and conditions, not inconsistent with the
provisions of this Plan, as the Administrator shall, from time to time, deem
desirable.

7



--------------------------------------------------------------------------------



 



          5.3 Exercise Price. The Exercise Price per share of Common Stock
covered by each Option shall be determined by the Administrator, subject to the
following: (a) the Exercise Price of an Incentive Option shall not be less than
100% of Fair Market Value on the date the Incentive Option is granted, (b) the
Exercise Price of a Nonqualified Option shall not be less than 100% of Fair
Market Value on the date the Nonqualified Option is granted, and (c) if the
person to whom an Incentive Option is granted is a 10% Stockholder on the date
of grant, the Exercise Price shall not be less than 110% of Fair Market Value on
the date the Incentive Option is granted. However, an Option may be granted with
an exercise price lower than that set forth in the preceding sentence if such
Option is granted pursuant to an assumption or substitution for another option
in a manner satisfying the provisions of Section 424 of the Code.
          5.4 Payment of Exercise Price. Payment of the Exercise Price shall be
made upon exercise of an Option and may be made, in the discretion of the
Administrator, subject to any legal restrictions, by: (a) cash; (b) check;
(c) the surrender of shares of Common Stock owned by the Optionee (provided that
shares acquired pursuant to the exercise of options granted by the Company must
have been held by the Optionee for the requisite period necessary to avoid a
charge to the Company’s earnings for financial reporting purposes), which
surrendered shares shall be valued at Fair Market Value as of the date of such
exercise; (d) the cancellation of indebtedness of the Company to the Optionee;
(e) the waiver of compensation due or accrued to the Optionee for services
rendered; (f) provided that a public market for the Common Stock exists, a “same
day sale” commitment from the Optionee and an NASD Dealer whereby the Optionee
irrevocably elects to exercise the Option and to sell a portion of the shares so
purchased to pay for the Exercise Price and whereby the NASD Dealer irrevocably
commits upon receipt of such shares to forward the Exercise Price directly to
the Company; (g) provided that a public market for the Common Stock exists, a
“margin” commitment from the Optionee and an NASD Dealer whereby the Optionee
irrevocably elects to exercise the Option and to pledge the shares so purchased
to the NASD Dealer in a margin account as security for a loan from the NASD
Dealer in the amount of the Exercise Price, and whereby the NASD Dealer
irrevocably commits upon receipt of such shares to forward the Exercise Price
directly to the Company; or (h) any combination of the foregoing methods of
payment or any other consideration or method of payment as shall be permitted by
applicable law.
          5.5 Term and Termination of Options. The term and provisions for
termination of each Option shall be as fixed by the Administrator, but no Option
may be exercisable more than ten (10) years after the date it is granted.
          5.6 Vesting and Exercise of Options. Each Option shall vest and become
exercisable in one or more installments, at such time or times and subject to
such conditions, including without limitation the achievement of specified
performance goals or objectives established with respect to one or more
Performance Criteria, as shall be determined by the Administrator.
          5.7 Annual Limit on Incentive Options. To the extent required for
“incentive stock option” treatment under Section 422 of the Code, the aggregate
Fair Market Value (determined as of the time of grant) of the Common Stock with
respect to which Incentive Options granted under this Plan and any other plan of
the Company or any Affiliated Company become exercisable for the first time by
an Optionee during any calendar year shall not exceed $100,000.
          5.8 Nontransferability of Options. Except as otherwise provided in
this Section 5.8, Options shall not be assignable or transferable except by
will, the laws of descent and distribution or pursuant to a DRO entered by a
court in settlement of marital property rights, and during the life of

8



--------------------------------------------------------------------------------



 



the Optionee, Options shall be exercisable only by the Optionee. At the
discretion of the Administrator and in accordance with rules it establishes from
time to time, Optionees may be permitted to transfer some or all of their
Nonqualified Options to one or more “family members,” which is not a “prohibited
transfer for value,” provided that (i) the Optionee (or such Optionee’s estate
or representative) shall remain obligated to satisfy all income or other tax
withholding obligations associated with the exercise of such Nonqualified
Option; (ii) the Optionee shall notify the Company in writing that such transfer
has occurred and disclose to the Company the name and address of the “family
member” or “family members” and their relationship to the Optionee, and
(iii) such transfer shall be effected pursuant to transfer documents in a form
approved by the Administrator. For purposes of the foregoing, the terms “family
members” and “prohibited transfer for value” have the meaning ascribed to them
in the General Instructions to Form S-8 (or any successor form) promulgated
under the Securities Act of 1933, as amended.
          5.9 Repricing Prohibited. Subject to Section 4.2 hereof, without the
prior approval of the Company’s stockholders, evidenced by a majority of votes
cast, the Administrator shall not cause the cancellation, substitution or
amendment of an Option Agreement that would have the effect of reducing the
exercise price of such an Option previously granted under the Plan, or otherwise
approve any modification to such an Option that would be treated as a
“repricing” under the then applicable rules, regulations or listing requirements
adopted by the Nasdaq Stock Market.
          5.10 Rights as a Stockholder. An Optionee or permitted transferee of
an Option shall have no rights or privileges as a stockholder with respect to
any shares covered by an Option until such Option has been duly exercised and
certificates representing shares purchased upon such exercise have been issued
to such person.
          5.11 Unvested Shares. The Administrator shall have the discretion to
grant Options which are exercisable for unvested shares of Common Stock. Should
the Optionee cease being an employee, officer or director of the Company while
owning such unvested shares, the Company shall have the right to repurchase, at
the exercise price paid per share, any or all of those unvested shares. The
terms upon which such repurchase right shall be exercisable (including the
period and procedure for exercise and the appropriate vesting schedule for the
purchased shares) shall be established by the Administrator and set forth in the
document evidencing such repurchase right.
          5.12 Option Grants to Non-Employee Directors.
                    (a) Automatic Grants. Each director of the Company who is
not an employee or executive officer of the Company (a “Non-Employee Director”)
shall automatically be granted (i) a Nonqualified Option to purchase 30,000
shares of the Common Stock upon commencement of service as a director of the
Company, and (ii) a Nonqualified Option to purchase 20,000 shares of Common
Stock at each annual meeting of the Company’s stockholders (provided such
individual has served as a Non-Employee Director for at least six (6) months
prior to such meeting); provided, however, that the Chairman of the Board shall
automatically be granted a Nonqualified Option to purchase a maximum of 50,000
shares of Common Stock at each annual meeting of the Company’s stockholders,
with the exact amount determined by the Administrator. All such Non-Qualified
Options shall be subject to the terms and conditions of this Plan, including
Section 5.11 above.

9



--------------------------------------------------------------------------------



 



                    (b) Vesting of Options Granted to Non-Employee Directors.
Each initial Nonqualified Option granted to a newly-elected or appointed
Non-Employee Director shall vest, in a series of four (4) successive equal
annual installments over the Non-Employee Director’s period of continued service
as a director, with the first such installment to vest upon the Non-Employee
Director’s completion of one (1) year of service as a Non-Employee Director
measured from the Nonqualified Option grant date. Each annual Nonqualified
Option granted to continuing Non-Employee Directors shall vest, upon the
Non-Employee Director’s completion of one (1) year of service as a Non-Employee
Director measured from the Nonqualified Option grant date.
ARTICLE 6.
RESTRICTED STOCK
          6.1 Issuance of Restricted Stock. The Administrator shall have the
right to issue pursuant to this Plan and at a Purchase Price determined by the
Administrator, shares of Common Stock subject to such terms, restrictions and
conditions as the Administrator may determine at the time of grant. Such
conditions may include, but are not limited to, continued employment or the
achievement of specified performance goals or objectives established by the
Administrator with respect to one or more Performance Criteria, which require
the Administrator to certify in writing whether and the extent to which such
performance goals were achieved before such restrictions are considered to have
lapsed.
          6.2 Restricted Stock Award Agreements. A Participant shall have no
rights with respect to the shares of Restricted Stock covered by a Restricted
Stock Award Agreement until the Participant has paid the full Purchase Price, if
any, to the Company in the manner set forth in Section 6.3(b) hereof and has
executed and delivered to the Company the applicable Restricted Stock Award
Agreement. Each Restricted Stock Award Agreement shall be in such form, and
shall set forth the Purchase Price, if any, and such other terms, conditions and
restrictions of the Restricted Stock Award Agreement, not inconsistent with the
provisions of this Plan, as the Administrator shall, from time to time, deem
desirable. Each such Restricted Stock Award Agreement may be different from each
other Restricted Stock Award Agreement.
          6.3 Purchase Price.
                    (a) Amount. Restricted Stock may be issued to Participants
for such consideration as is determined by the Administrator in its sole
discretion, including no consideration or such minimum consideration as may be
required by applicable law.
                    (b) Payment. Payment of the Purchase Price, if any, may be
made, in the discretion of the Administrator, subject to any legal restrictions,
by: (a) cash; (b) check; (c) the surrender of shares of Common Stock owned by
the Participant (provided that shares acquired pursuant to the exercise of
options granted by the Company shall have been held by the Participant for the
requisite period necessary to avoid a charge to the Company’s earnings for
financial reporting purposes), which surrendered shares shall be valued at Fair
Market Value as of the date of such acceptance; (d) the cancellation of
indebtedness of the Company to the Participant; (e) the waiver of compensation
due or accrued to the Participant for services rendered; or (f) any combination
of the foregoing methods of payment or any other consideration or method of
payment as shall be permitted by applicable law. If payment for shares of
Restricted Stock is made by promissory note, any cash

10



--------------------------------------------------------------------------------



 



dividends paid with respect to the Restricted Stock may be applied, in the
discretion of the Administrator, to repayment of such note.
          6.4 Vesting of Restricted Stock. The Restricted Stock Award Agreement
shall specify the date or dates, the performance goals, if any, established by
the Administrator with respect to one or more Performance Criteria that must be
achieved, and any other conditions on which the Restricted Stock may vest.
          6.5 Rights as a Stockholder. Upon complying with the provisions of
Sections 6.2 and 6.3 hereof, a Participant shall have the rights of a
stockholder with respect to the Restricted Stock acquired pursuant to a
Restricted Stock Award Agreement, including voting and dividend rights, subject
to the terms, restrictions and conditions as are set forth in such Restricted
Stock Award Agreement. Unless the Administrator shall determine otherwise,
certificates evidencing shares of Restricted Stock shall remain in the
possession of the Company until such shares have vested in accordance with the
terms of the Restricted Stock Award Agreement.
          6.6 Restrictions. Shares of Restricted Stock may not be sold, pledged
or otherwise encumbered or disposed of and shall not be assignable or
transferable except by will, the laws of descent and distribution or pursuant to
a DRO entered by a court in settlement of marital property rights, except as
specifically provided in the Restricted Stock Award Agreement or as authorized
by the Administrator. In the event of termination of a Participant’s employment,
service as a director of the Company or Service Provider status for any reason
whatsoever (including death or disability), the Restricted Stock Award Agreement
may provide, in the discretion of the Administrator, that the Company may, at
the discretion of the Administrator, exercise a Repurchase Right to repurchase
at the original Purchase Price the shares of Restricted Stock that have not
vested as of the date of termination.
ARTICLE 7.
RESTRICTED STOCK UNITS
          7.1 Grants of Restricted Stock Units and Dividend Equivalents. The
Administrator shall have the right to grant, pursuant to this Plan, Restricted
Stock Units and Dividend Equivalents, subject to such terms, restrictions and
conditions as the Administrator may determine at the time of grant. Such
conditions may include, but are not limited to, continued employment or the
achievement of specified performance goals or objectives established by the
Administrator with respect to one or more Performance Criteria, which require
the Administrator to certify in writing whether and the extent to which such
performance goals were achieved before such restrictions are considered to have
lapsed.
          7.2 Restricted Stock Unit Agreements. A Participant shall have no
rights with respect to the Restricted Stock Units or Dividend Equivalents
covered by a Restricted Stock Award Agreement until the Participant has executed
and delivered to the Company the applicable Restricted Stock Award Agreement.
Each Restricted Stock Award Agreement shall be in such form, and shall set forth
the Purchase Price, if any, and such other terms, conditions and restrictions of
the Restricted Stock Award Agreement, not inconsistent with the provisions of
this Plan, as the Administrator shall, from time to time, deem desirable. Each
such Restricted Stock Award Agreement may be different from each other
Restricted Stock Award Agreement.

11



--------------------------------------------------------------------------------



 



          7.3 Purchase Price.
                    (a) Amount. Restricted Stock Units may be issued to
Participants for such consideration as is determined by the Administrator in its
sole discretion, including no consideration or such minimum consideration as may
be required by applicable law.
                    (b) Payment. Payment of the Purchase Price, if any, may be
made, in the discretion of the Administrator, subject to any legal restrictions,
by: (a) cash; (b) check; (c) the surrender of shares of Common Stock owned by
the Participant (provided that shares acquired pursuant to the exercise of
options granted by the Company shall have been held by the Participant for the
requisite period necessary to avoid a charge to the Company’s earnings for
financial reporting purposes), which surrendered shares shall be valued at Fair
Market Value as of the date of such acceptance; (d) the cancellation of
indebtedness of the Company to the Participant; (e) the waiver of compensation
due or accrued to the Participant for services rendered; or (f) any combination
of the foregoing methods of payment or any other consideration or method of
payment as shall be permitted by applicable law.
          7.4 Vesting of Restricted Stock Units and Dividend Equivalents. The
Restricted Stock Award Agreement shall specify the date or dates, the
performance goals, if any, established by the Administrator with respect to one
or more Performance Criteria that must be achieved, and any other conditions on
which the Restricted Stock Units and Dividend Equivalents may vest.
          7.5 Rights as a Stockholder. Holders of Restricted Stock Units shall
not be entitled to vote or to receive dividends unless or until they become
owners of the shares of Common Stock pursuant to their Restricted Stock Award
Agreement and the terms and conditions of the Plan.
          7.6 Restrictions. Restricted Stock Units and Dividend Equivalents may
not be sold, pledged or otherwise encumbered or disposed of and shall not be
assignable or transferable except by will, the laws of descent and distribution
or pursuant to a DRO entered by a court in settlement of marital property
rights, except as specifically provided in the Restricted Stock Award Agreement
or as authorized by the Administrator. In the event of termination of a
Participant’s employment, service as a director of the Company or Service
Provider status for any reason whatsoever (including death or disability), the
Restricted Stock Award Agreement may provide that all Restricted Stock Units and
Dividend Equivalents that have not vested as of such date shall be automatically
forfeited by the Participant. However, if, with respect to such unvested
Restricted Stock Units the Participant paid a Purchase Price, the Administrator
shall have the right, exercisable at the discretion of the Administrator, to
exercise a Repurchase Right to cancel such unvested Restricted Stock Units upon
payment to the Participant of the original Purchase Price. The Participant shall
forfeit such unvested Restricted Stock Units upon the Administrator’s exercise
of such right.
ARTICLE 8.
STOCK APPRECIATION RIGHTS
          8.1 Grant of Stock Appreciation Rights. A Stock Appreciation Right may
be granted to any Participant selected by the Administrator. Stock Appreciation
Rights may be granted on a basis that allows for the exercise of the right by
the Participant or that provides for the automatic payment of the right upon a
specified date or event. Stock Appreciation Rights shall be exercisable

12



--------------------------------------------------------------------------------



 



or payable at such time or times and upon conditions as may be approved by the
Administrator, provided that the Administrator may accelerate the exercisability
or payment of a Stock Appreciation Right at any time.
          8.2 Vesting of Stock Appreciation Rights. Each Stock Appreciation
Right shall vest and become exercisable in one or more installments at such time
or times and subject to such conditions, including without limitation the
achievement of specified performance goals or objectives established with
respect to one or more Performance Criteria, as shall be determined by the
Administrator. A Stock Appreciation Right will be exercisable or payable at such
time or times as determined by the Administrator, provided that the maximum term
of a Stock Appreciation Right shall be ten (10) years from the date of grant.
The base price of a Stock Appreciation Right shall be determined by the
Administrator in its sole discretion; provided, however, that the base price per
share of any Stock Appreciation Right shall not be less than one hundred percent
(100%) of the Fair Market Value of the shares of Common Stock on the date of
grant.
          8.3 Payment of Stock Appreciation Rights. A Stock Appreciation Right
will entitle the holder, upon exercise or other payment of the Stock
Appreciation Right, as applicable, to receive an amount determined by
multiplying: (i) the excess of the Fair Market Value of a share of Common Stock
on the date of exercise or payment of the Stock Appreciation Right over the base
price of such Stock Appreciation Right, by (ii) the number of shares as to which
such Stock Appreciation Right is exercised or paid. Payment of the amount
determined under the foregoing shall be made either in cash or in shares of
Common Stock, as determined by the Administrator in its discretion. If payment
is made in shares of Common Stock, such shares shall be valued at their Fair
Market Value on the date of exercise or payment, subject to applicable tax
withholding requirements and to such conditions, as are set forth in this Plan
and the applicable Stock Appreciation Rights Award Agreement.
          8.4 Nontransferability of Stock Appreciation Rights. Except as
otherwise provided in this Section 8.4, Stock Appreciation Rights shall not be
assignable or transferable except by will, the laws of descent and distribution
or pursuant to a DRO entered by a court in settlement of marital property
rights, and during the life of the Stock Appreciation Rights Holder, Stock
Appreciation Rights shall be exercisable only by the Stock Appreciation Rights
Holder. At the discretion of the Administrator and in accordance with rules it
establishes from time to time, Stock Appreciation Rights Holders may be
permitted to transfer some or all of their Stock Appreciation Rights to one or
more “family members,” which is not a “prohibited transfer for value,” provided
that (i) the Stock Appreciation Rights Holder (or such holder’s estate or
representative) shall remain obligated to satisfy all income or other tax
withholding obligations associated with the exercise of such Stock Appreciation
Right; (ii) the Stock Appreciation Rights Holder shall notify the Company in
writing that such transfer has occurred and disclose to the Company the name and
address of the “family member” or “family members” and their relationship to the
holder, and (iii) such transfer shall be effected pursuant to transfer documents
in a form approved by the Administrator. For purposes of the foregoing, the
terms “family members” and “prohibited transfer for value” have the meaning
ascribed to them in the General Instructions to Form S-8 (or any successor form)
promulgated under the Securities Act of 1933, as amended.

13



--------------------------------------------------------------------------------



 



ARTICLE 9.
STOCK PAYMENT AWARDS
          9.1 Grant of Stock Payment Awards. A Stock Payment award may be
granted to any Participant selected by the Administrator. A Stock Payment award
may be granted for past services, in lieu of bonus or other cash compensation,
as directors’ compensation or for any other valid purpose as determined by the
Administrator. A Stock Payment award granted to a Participant represents shares
of Common Stock that are issued without restrictions on transfer and other
incidents of ownership and free of forfeiture conditions, except as otherwise
provided in the Plan and the Award Agreement. The Administrator may, in
connection with any Stock Payment award, provide that no payment is required, or
require the payment by the Participant of a specified purchase price.
          9.2 Rights as Stockholder. Subject to the foregoing provisions of this
Article 9 and the applicable Award Agreement, upon the issuance of the Common
Stock under a Stock Payment award the Participant shall have all rights of a
stockholder with respect to the shares of Common Stock, including the right to
vote the shares and receive all dividends and other distributions paid or made
with respect thereto.
ARTICLE 10.
ADMINISTRATION OF THE PLAN
          10.1 Administrator. Authority to control and manage the operation and
administration of the Plan shall be vested in the Board, which may delegate such
responsibilities in whole or in part to a Committee. Members of the Committee
may be appointed from time to time by, and shall serve at the pleasure of, the
Board. The Board may limit the composition of the Committee to those persons
necessary to comply with the requirements of Section 162(m) of the Code and
Section 16 of the Exchange Act.
          10.2 Powers of the Administrator. In addition to any other powers or
authority conferred upon the Administrator elsewhere in the Plan or by law, the
Administrator shall have full power and authority: (a) to determine the persons
to whom, and the time or times at which, Awards shall be granted, the number of
shares to be represented by each Award, and the consideration to be received by
the Company upon the exercise and/or vesting of such Awards; (b) to interpret
the Plan; (c) to create, amend or rescind rules and regulations relating to the
Plan; (d) to determine the terms, conditions and restrictions contained in, and
the form of, Award Agreements; (e) to determine the identity or capacity of any
persons who may be entitled to exercise a Participant’s rights under any Award
Agreement under the Plan; (f) to correct any defect or supply any omission or
reconcile any inconsistency in the Plan or in any Award Agreement; (g) to
accelerate the vesting of any Award or release or waive any repurchase rights of
the Company with respect to Restricted Stock Awards; (h) to extend the
expiration date of any Option; (i) to amend outstanding Award Agreements to
provide for, among other things, any change or modification which the
Administrator could have included in the original Agreement or in furtherance of
the powers provided for herein; and (j) to make all other determinations
necessary or advisable for the administration of the Plan, but only to the
extent not contrary to the express provisions of the Plan. Any action, decision,
interpretation or determination made in good faith by the Administrator in the
exercise of its authority conferred upon it under the Plan shall be final and
binding on the Company and all Participants. To the extent permitted by
applicable law, the Administrator may from time to time delegate to one or more
members of the Board or one or more officers of the Company the authority

14



--------------------------------------------------------------------------------



 



to grant or amend Awards to Participants other than (a) senior executives of the
Company who are subject to Section 16 of the Exchange Act, (b) Covered
Employees, or (c) officers of the Company (or members of the Board) to whom
authority to grant or amend Awards has been delegated hereunder. Any delegation
hereunder shall be subject to the restrictions and limits that the Administrator
specifies at the time of such delegation, and the Administrator may at any time
rescind the authority so delegated or appoint a new delegatee.
          10.3 Limitation on Liability. No employee of the Company or member of
the Board or Administrator shall be subject to any liability with respect to
duties under the Plan unless the person acts fraudulently or in bad faith. To
the extent permitted by law, the Company shall indemnify each member of the
Board or Administrator, and any employee of the Company with duties under the
Plan, who was or is a party, or is threatened to be made a party, to any
threatened, pending or completed proceeding, whether civil, criminal,
administrative or investigative, by reason of such person’s conduct in the
performance of duties under the Plan.
ARTICLE 11.
CHANGE IN CONTROL
          11.1 Impact of Change in Control on Awards Under Plan. In order to
preserve a Participant’s rights in the event of a Change in Control of the
Company:
                    (a) The Administrator shall have the discretion to provide
in each Award Agreement the terms and conditions that relate to (i) vesting of
such Award in the event of a Change in Control, and (ii) assumption of such
Awards or issuance of comparable securities under an incentive program in the
event of a Change in Control. The aforementioned terms and conditions may vary
in each Award Agreement.
                    (b) If the terms of an outstanding Option provide for
accelerated vesting in the event of a Change in Control, or to the extent that a
Option is vested and not yet exercised, the Administrator in its discretion may
provide, in connection with the Change in Control transaction, for the purchase
or exchange of each Option for an amount of cash or other property having a
value equal to the difference (or “spread”) between: (x) the value of the cash
or other property that the Participant would have received pursuant to the
Change in Control transaction in exchange for the shares issuable upon exercise
of the Option had the Option been exercised immediately prior to the Change in
Control, and (y) the Exercise Price of the Option.
                    (c) If the terms of an outstanding Stock Appreciation Right
provide for accelerated vesting in the event of a Change in Control, or to the
extent that a Stock Appreciation Right is vested and not yet exercised, the
Administrator in its discretion may provide, in connection with the Change in
Control transaction, for the purchase or exchange of each Stock Appreciation
Right for an amount of cash or other property having a value equal to the value
of the cash or other property that the Participant would have received pursuant
to the Change in Control transaction in exchange for the shares issuable upon
exercise of the Stock Appreciation Right had the Stock Appreciation Right been
exercised immediately prior to the Change in Control.
                    (d) Outstanding Options and Stock Appreciation Rights shall
terminate and cease to be exercisable upon consummation of a Change in Control
except to the extent that the Options or

15



--------------------------------------------------------------------------------



 



Stock Appreciation Rights are assumed by the successor entity (or parent
thereof) pursuant to the terms of the Change in Control transaction.
                    (e) The Administrator shall cause written notice of a
proposed Change in Control transaction to be given to Participants not less than
fifteen (15) days prior to the anticipated effective date of the proposed
transaction.
ARTICLE 12.
AMENDMENT AND TERMINATION OF THE PLAN
          12.1 Amendments. The Board may from time to time alter, amend, suspend
or terminate the Plan in such respects as the Board may deem advisable. No such
alteration, amendment, suspension or termination shall be made which shall
substantially affect or impair the rights of any Participant under an
outstanding Award Agreement without such Participant’s consent. The Board may
alter or amend the Plan to comply with requirements under the Code relating to
Incentive Options or other types of options which give Optionees more favorable
tax treatment than that applicable to Options granted under this Plan as of the
date of its adoption. Upon any such alteration or amendment, any outstanding
Option granted hereunder may, if the Administrator so determines and if
permitted by applicable law, be subject to the more favorable tax treatment
afforded to an Optionee pursuant to such terms and conditions.
          12.2 Plan Termination. Unless the Plan shall theretofore have been
terminated, the Plan shall terminate on the tenth (10th) anniversary of the
Effective Date and no Awards may be granted under the Plan thereafter, but
Awards and Award Agreements then outstanding shall continue in effect in
accordance with their respective terms.
ARTICLE 13.
TAX WITHHOLDING
          13.1 Tax Withholding. The Participant shall be responsible for payment
of any taxes or similar charges required by law to be withheld from an Award or
an amount paid in satisfaction of an Award, which shall be paid by the
Participant on or prior to the payment or other event that results in taxable
income in respect of an Award. The Award Agreement may specify the manner in
which the withholding obligation shall be satisfied with respect to the
particular type of Award.
ARTICLE 14.
MISCELLANEOUS
          14.1 Benefits Not Alienable. Other than as provided above, benefits
under the Plan may not be assigned or alienated, whether voluntarily or
involuntarily. Any unauthorized attempt at assignment, transfer, pledge or other
disposition shall be without effect.
          14.2 Awards subject to Code Section 409A. Any Award that constitutes,
or provides for, a deferral of compensation subject to Section 409A of the Code
(a “Section 409A Award”) shall satisfy the requirements of Section 409A of the
Code, to the extent applicable as determined by the

16



--------------------------------------------------------------------------------



 



Administrator. The Award Agreement with respect to a Section 409A Award shall
incorporate the terms and conditions required by Section 409A of the Code. If
any deferral of compensation is to be permitted in connection with a 409A Award,
the Administrator shall establish rules and procedures relating to such deferral
in a manner intended to comply with the requirements of Section 409A of the
Code, including, without limitation, the time when an election to defer may be
made, the time period of the deferral and the events that would result in
payment of the deferred amount, the interest or other earnings attributable to
the deferral and the method of funding, if any, attributable to the deferred
amount.
          14.3 No Enlargement of Employee Rights. This Plan is strictly a
voluntary undertaking on the part of the Company and shall not be deemed to
constitute a contract between the Company and any Participant to be
consideration for, or an inducement to, or a condition of, the employment of any
Participant. Nothing contained in the Plan shall be deemed to give the right to
any Participant to be retained as an employee of the Company or any Affiliated
Company or to interfere with the right of the Company or any Affiliated Company
to discharge any Participant at any time.
          14.4 Application of Funds. The proceeds received by the Company from
the sale of Common Stock pursuant to Option Agreements and Restricted Stock
Award Agreements, except as otherwise provided herein, will be used for general
corporate purposes.
          14.5 Unfunded Plan. The adoption of the Plan and any reservation of
shares of Common Stock or cash amounts by the Company to discharge its
obligations hereunder shall not be deemed to create a trust or other funded
arrangement. Except upon the issuance of Common Stock pursuant to an Award, any
rights of a Participant under the Plan shall be those of a general unsecured
creditor of the Company, and neither a Participant nor the Participant’s
permitted transferees or estate shall have any other interest in any assets of
the Company by virtue of the Plan.
          14.6 Annual Reports. During the term of this Plan, the Company will
furnish to each Participant who does not otherwise receive such materials,
copies of all reports, proxy statements and other communications that the
Company distributes generally to its stockholders.

17